NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT


SHKLQUIM NEZIRI,                       )
                                       )
             Appellant,                )
                                       )
v.                                     )   Case No. 2D19-1224
                                       )
BUBBA GUMP SHRIMP                      )
CO. RESTAURANTS, INC.,                 )
                                       )
             Appellee.                 )
                                       )

Opinion filed August 23, 2019.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for
Pinellas County; Keith Meyer, Judge.

Luis A. Cabassa of Wenzel Fenton
Cabassa, P.A., Tampa, for Appellant.

David S. Harvey and Jennifer C.
Manso of Lewis Brisbois Bisgaard
& Smith, LLP, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, ATKINSON, and SMITH, JJ., Concur.